Judge CARLTON
dissenting.
I agree with the majority’s enunciation of current North Carolina law with respect to the crime of abandonment and nonsupport. Prevailing decisions in this jurisdiction require the defendant to show that he did not have access to the spouse at a time when the child could have been conceived, or that he was impotent, or that other circumstances would prevent him from being the father of the child, in order to rebut the presumption of legitimacy. It seems to me, however, that these rules contravene the principles established in In re Winship, 397 U.S. 358, 25 L.Ed. 2d 368, 90 S.Ct. 1068 (1970); Mullaney v. Wilbur, 421 U.S. 684, 44 L.Ed. 2d 508, 95 S.Ct. 1881 (1975); State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975), reversed, 432 U.S. 233, 53 L.Ed. 2d 306, 97 S.Ct. 2339 (1977). I think that an application of the principles established by those cases to the case at bar would require a holding here that the North Carolina rule does not comport with the requirement of the Due Process Clause of the Fourteenth Amendment that the prosecution must prove beyond a reasonable doubt every fact necessary to constitute the crime charged.
I also agree with the majority that some confusion exists from the decisions in this jurisdiction, both on the question of the period of gestation and the presumption of legitimacy. I suspect that this results in large part from our courts’ application of rules established in civil cases to criminal proceedings. The question of parenthood is clearly a ripe area for this kind of confusion. This is an obvious and serious danger. There are vast differences between the consequences to defendants in civil actions and those in criminal actions.
For these reasons, I respectfully dissent.